About five o'clock on October 30, 1935, plaintiff was driving a Ford truck northerly on Peck street in Muskegon. The truck was struck on the left rear corner by a, car owned by defendant Graham and driven by defendant Evelyn Sinen with his consent. The truck was propelled over the curb, plaintiff was thrown out and injured. He had a verdict of a jury and judgment for $3,000.
Miss Sinen was housekeeper for defendant Grabam but did not live in his home. On the morning of October 30th she drove with him to his work at a foundry in Muskegon Heights and it was understood she could use the car during the day and would call for him in the afternoon.
Defendants' principal claim is that Miss Sinen was not guilty of negligence because, as she was driving carefully on the street and was about to pass the truck, her car was struck by one driven by Russell Halvorsen and projected against the truck.
Halvorsen was a sort of suitor of Miss Sinen's. They bad been acquainted about three months. Halvorsen was sometimes ungentle in his wooing. About three weeks before the collision he became vexed at Miss Sinen (for reason undisclosed in the record) and manifested his displeasure by striking her in the face blacking her eye and knocking out some of her *Page 276 
teeth. Thereafter they were together frequently. He was a jealous man.
Halvorsen and Miss Sinen met about noon of October 30th. She promised to go on a trip with him, but with the mental reservation: that she would not go. She attributed his later conduct to the belief that he sensed her deceit. She promised to meet him in the afternoon.
In the afternoon she telephoned him to the effect that Mr. Graham had come home and she could not leave her duties as housekeeper. Mr. Halvorsen informed her that he was going to Detroit and, unless she went with him, he would kill her and would kill Graham also. He appeared to be perturbed about something.
Later in the afternoon she went to the foundry to take Graham home. There sat Halvorsen in his car, parked at the entrance. They exchanged no greetings. But, as Miss Sinen was about to stop her car, she felt a bump and then a second bump, and, looking into her rear view mirror, she saw that Halvorsen was bumping his car against hers. She said she became frightened. She left Graham at the curb and drove away at a rapid rate of speed to escape Halvorsen. She wanted to find a police officer to protect her from him. Her destination was police headquarters. She drove at the rate of about 50 miles per hour — a distance of approximately three miles — through the main business street of Muskegon Heights and down a principal street of Muskegon, with horn blowing and, according to one witness, with screams for help. She claims that she slackened her speed at different times but each time Halvorsen bumped her car and drove her on. In her flight she ran through two red lights and over a railroad crossing with the danger signal flashing. She passed the *Page 277 
city hall, fire department and police station in Muskegon Heights, many stores, a policeman on a motor cycle, who chased her, a policeman in a scout car, who also joined the procession, and 17 gasoline stations, in any of which plaintiff feels she could have obtained protection against Halvorsen's amorous advances. She wove in and out of the traffic, with Halvorsen close behind her and occasionally bumping her car until she overtook plaintiff's truck driving at a speed of 18 to 20 miles per hour. Apparently she attempted to pass the truck. Plaintiff and a policeman said she did not have room to pass. She said she did. When she struck the truck it hit a car ahead, knocking it a distance of some 79 feet, and two or three other cars were struck in the ensuing disruption of orderly traffic.
Directly after the collision Miss Sinen's car ran approximately half a block, with Halvorsen's right bumper locked to her rear bumper. When they stopped, Halvorsen grabbed her by the arm but she jerked away from him and went back to the place of the collision. He was ugly but attempted no violence. She had no difficulty in getting away from him.
There was positive testimony that Halvorsen's car struck Miss Sinen's before hers struck the truck. A policeman testified that Halvorsen's car struck Miss Sinen's after hers struck the truck but, on cross-examination, was not positive of the fact. Because of the state of such testimony and upon the theory that Miss Sinen was fleeing to save her life, defendants claim she was not negligent, and they were entitled to direction of verdict.
The court submitted the case to the jury upon the rule that defendants would be liable if the proximate cause of the collision were the sole negligence of Miss *Page 278 
Sinen or the concurrent negligence of herself and Halvorsen. No complaint is made of the charge.
Clearly, Miss Sinen was guilty of negligence in exceeding the speed limit established by law, ordinance and the condition of the traffic and in striking the truck in the rear, unless her flight from Halvorsen justified her haste. Defendants cite no authorities to support their contention that it did.
We need not inquire into the character and imminence of danger and the reality and degree of fear which will excuse one from violating traffic laws and imperiling innocent drivers on the highway. Whatever may be the rule, the danger and fear would not continue to excuse after one had passed obvious places of safety. The facts do not indicate such undisputed immediate and serious danger to Miss Sinen nor such lack of safe places to stop as would justify the court, as a matter of law, in approving as careful driving, or as conduct under legal duress, her three-mile race through traffic. Defendants were not entitled to a directed verdict.
Nor do we think the verdict was against the great weight of the evidence. Regardless of the specific point of whether Halvorsen's car struck Miss Sinen's an instant before or after the collision with plaintiff's truck, it is apparent that the jury would be justified in holding that her speed was an actual contributing cause to the collision. One whose negligence continues to the time of an accident, and without which the accident could not have occurred, can hardly claim immunity because the negligence of another is also present.
Defendants contend the verdict was excessive. The computed financial loss of plaintiff was about $750, of which $550 were for loss of wages. He had a cut *Page 279 
alongside the nose which required five stitches. He was cut on the knee and a tendon severed. A subsequent operation was necessary to repair the tendon. The size of the verdict does not indicate that the jury was influenced by unfairness, prejudice or disregard of the nature of the injuries and we cannot bold the damages improper.
Defendants suggest other points in their brief but they are not set up in the statement of questions involved and they are of such a minor nature as not to constitute reversible error or require discussion.
Affirmed, with costs.
NORTH, WIEST, BUTZEL, BUSHNELL, SHARPE, POTTER, and CHANDLER, JJ., concurred.